DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 7,743,883) in view of DeVille (US 5,020,631).
With respect to claim 1, Kondo et al. teach an exhaust silencer device which is interposed in an exhaust passage in a vehicle to reduce exhaust noise, comprising 5a muffler which is interposed in the exhaust passage and has an expansion chamber (Fig.2, Item 22) formed therein; a pipe (Fig.2, Item 30) which is airtightly inserted through an inlet opening and an outlet opening of the muffler to enter the expansion 
On the other hand, DeVille teaches an exhaust silencer comprising a muffler which is interposed in the exhaust passage and has an expansion chamber (Fig.1, Items 11 and 12) formed therein; an inlet pipe (Fig.4, Item 7) which is airtightly inserted through an inlet opening of the muffler to enter the expansion chamber and has one or more openings in its peripheral surface; and an outlet pipe (Fig.4, Item 9) which is airtightly inserted through an outlet opening of the muffler 10to enter the expansion chamber and has one or more openings in its peripheral surface (Col.6, Line 66 – Col.7, Line 10).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the DeVille configuration with the Kondo et al. design because each of the pipes could be tuned to different acoustic frequency ranges, in this manner broadening the acoustic performance of the exhaust silencer. 
With respect to claim 2, the Examiner considers that it would have been an obvious matter of design choice to provide 15at least one of the inlet pipe and the outlet pipe being a rolled-up pipe which is formed by rolling a flat plate into a pipe shape; a rolling overlapped portion of the rolled-up pipe has joined portions, where a winding start portion and a winding end portion of the flat plate are joined, arranged alternately with non-joined portions; and  20the one or more openings include the non-joined portions 
With respect to claim 3, Kondo et al. and DeVille teach wherein at least one of the inlet pipe and the outlet pipe has one or more small apertures in its peripheral surface to communicate between the inside and outside of the pipe; and 25the one or more openings include the one or more small apertures.  
With respect to claim 4, the Examiner takes official notice that it is well known in the art to provide 15the small apertures of the outlet pipe having a diameter larger than that of the small apertures of the inlet pipe because it would tune the muffler to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application, as disclosed by Wagner et al. (US 4,267,899).  
With respect to claim 5, DeVille teaches wherein at least one of the inlet pipe 5and the outlet pipe is supported by a separator (Fig.4, Item 13 or 130) disposed in the expansion chamber to divide the expansion chamber in a flow direction.  
With respect to claim 6, DeVille teaches wherein the outlet pipe (Fig.4, Item 9) is supported by the separator (Fig.4, Item 13); and 10the separator has an approximate funnel shape which continues to the upstream end of the outlet pipe and extends to the upstream side as it extends outward in a radial direction from the upstream end of the outlet pipe (Fig.4).  
With respect to claim 7, the Examiner takes official notice that it is well known in the art to provide the upstream end of the outlet 15pipe being formed to flare out, as disclosed by Hanson et al. (US 6,158,546).

Conclusion

The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          March 25, 2021